              Case 1:19-cv-00106-JCG Document 34              Filed 06/09/21     Page 1 of 1
                                UNITED STATES COURT OF INTERNATIONAL TRADE
                                            ONE FEDERAL PLAZA
                                          NEW YORK, N.Y. 10278-0001


  CHAMBERS OF
Jennifer Choe-Groves
        Judge

                                                                         June 9, 2021
   Via CM/ECF

                       Re:   Uttam Galva Steels Ltd. v. United States
                             Court No. 19-00106

   Dear Counsel:

           The U.S. Court of Appeals for the Federal Circuit issued an opinion affirming this court’s
   judgment in Uttam Galva Steels Ltd. v. United States, Court No. 16-00162. Uttam Galva Steels
   Ltd. v. United States, Appeal No. 20-1461, 2021 WL 1940244 (Fed. Cir. May 14, 2021).

            The court had stayed this matter, Court No. 19-00106, pending the appeal of Court No.
   16-00162 and the Parties were to provide a joint status report no later than fourteen (14) days
   after a final and conclusive decision in the above-referenced appeal by May 28, 2021, which
   passed without the Parties filing such status report. Order, ECF No. 29.

           Accordingly, the Parties shall confer and file a joint status report on or before June 23,
   2021 addressing whether the Parties consent to dismissal of this matter in light of the decision in
   the above-referenced appeal. If the Parties are unable to agree upon a joint status report, then
   each Party shall file a status report by June 23, 2021, and contact Case Manager, Geoffrey Goell,
   by telephone at (212) 264-2973 or via e-mail at geoffrey_goell@cit.uscourts.gov to arrange a
   status conference with the court.

            Thank you for your assistance and cooperation.

                                                                         Very truly yours,

                                                                         /s/ Jennifer Choe-Groves
                                                                        Jennifer Choe-Groves, Judge
   Cc:      Geoffrey Goell
            For Docketing

   Counsel of Record
